Citation Nr: 0033517	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) disease.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for residuals of a 
fractured rib.

5.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1986 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied nine service 
connection claims.  In October 1997, the RO received a 
written communication in which the veteran indicated that he 
disagreed with the July 1997 rating decision.  The RO 
contacted the veteran and informed him that he must specify 
which issues he disagreed with.  In February 1998, a written 
communication was received from the veteran in which he 
indicated that he disagreed with the nine issues denied in 
the July 1997 rating decision.  The Board finds that the 
February 1998 communication constituted a valid notice of 
disagreement under 38 C.F.R. § 20.201 (2000).  

By rating decision in September 1998, the RO established 
service connection for right eye disability, for residuals of 
a fractured right fourth toe and for dermatitis.  This action 
constituted a full grant of the benefits sought as to those 
issues.  A statement of the case addressing the five issues 
listed on the first page of this decision was issued in April 
1999, and a substantive appeal was timely received in June 
1999.  Accordingly, those five issues are properly in 
appellate status.  However, the July 1997 rating decision 
also denied a claim of service connection for lung 
disability, and the February 1998 notice of disagreement 
initiated an appeal as to that issue.  As a statement of the 
case has not been furnished by the RO with regard to that 
issue, the veteran has not had the opportunity to complete an 
appeal on the lung disability issue.  Appropriate action is 
therefore necessary as more particularly described in the 
following remand. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  Therefore, further preliminary action by the RO is 
necessary before the Board may properly proceed with 
appellate review.

As noted in the introduction, a timely notice of disagreement 
was received to initiate an appeal from the July 1997 denial 
of service connection for lung disability.  Appropriate 
action pursuant to 38 C.F.R. § 19.26 (2000) is therefore 
necessary so that the veteran may have the opportunity to 
complete an appeal as to that issue if he so wishes.  
Additionally, the claim must be reviewed by the RO in light 
of the above-cited statutory change to ensure that all 
required development has been accomplished.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and determine whether any additional 
action is necessary (with regard to the 
five listed issues as well as the lung 
disability issue) to comply with the 
assistance to the veteran provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A), to include 
appropriate action to obtain VA and 
private medical records pertinent to the 
claim.  

2.  The veteran should be afforded 
appropriate VA medical examinations to 
ascertain the nature and etiology of the 
claimed disorders (with regard to the 
five listed issues and the lung 
disability issue).  It is imperative that 
the claims file (to include all service 
medical records) be made available to and 
be reviewed by the examiners for review 
in connection with the examinations.  All 
indicated medical tests (including x-rays 
of the ribs if deemed medically 
advisable) should be accomplished and all 
examination findings clearly reported.  
If a medically diagnosed disorder is 
found in connection with any of the 
issues on appeal, then the examiner 
should state an opinion as to whether it 
is as likely as not (a 50 percent or more 
probability) that such disorder is 
related to service.  A detailed 
rationale, to include reference to 
pertinent symptomatology documented in 
service medical records is requested. 

3.  After completion of the above, the RO 
should review the lung disability issue 
pursuant to 38 C.F.R. § 19.26 and, if the 
benefit sought is not granted, advise the 
veteran that he must file a timely 
substantive appeal if he wishes to 
complete an appeal as to that issue. 

4.  The RO should then review the 
expanded record and undertake a merits 
analysis of the five issues listed on the 
first page of this decision under all 
applicable laws and regulations.  The 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY 
	Veterans Law Judge
	Board of Veterans' Appeals


 



